Citation Nr: 9913662	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  97-33 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for headaches due to 
undiagnosed illness.

2.  Entitlement to service connection for memory loss due to 
undiagnosed illness.

3.  Entitlement to service connection for tunnel vision due 
to undiagnosed illness.

4.  Entitlement to service connection for pituitary adenoma.

5.  Entitlement to service connection for fatigue due to 
undiagnosed illness.

6.  Entitlement to service connection for a skin disorder, 
claimed as a rash, due to undiagnosed illness.

7.  Entitlement to service connection for insomnia due to 
undiagnosed illness.

8.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression, due to 
undiagnosed illness.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and wife


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant had active duty service from September 1986 to 
December 1992.

This matter is before the Board of Veterans' Appeals ("the 
Board") on appeal from February 1997 and July 1997 rating 
decisions of the Jackson, Mississippi Regional Office (RO) of 
the Department of Veterans Affairs (VA), that denied the 
veteran's claims for service connection for skin rash, 
headaches, nausea, fatigue, memory loss, depression, tunnel 
vision, and insomnia, as due to undiagnosed illness as the 
result of service in South West Asia during Operation Desert 
Shield/Desert Storm.  

The Board notes that the veteran has submitted a claim for an 
increased rating for his service-connected disability of the 
left knee.  See VA Form 21-4138, dated November 1997.  As 
this issue has not been adjudicated by the RO, and is not 
inextricably intertwined with the other issues before the 
Board, it is referred to the RO for appropriate action.  

In addition, the Board finds that the evidence of record, 
raises the issue of service connection for residuals of a 
skull fracture.  See VA examination reports, dated August, 
October and November 1995.  Again, as this issue has not been 
adjudicated and is not found to be inextricably intertwined 
with the issues currently before the Board, it is referred to 
the RO for appropriate action. 

The Board further notes that the veteran has submitted a 
claim for direct service connection for pituitary adenoma.  
See VA Form 21-526, dated July 1995.  To date, this claim has 
not been adjudicated by the RO.  However, the veteran has 
also claimed service connection for headaches, memory loss 
and tunnel vision as manifestations of his pituitary adenoma.  
See Video Hearing transcript dated November 1998.  Due to the 
Board's resolution of some of these claims, the Board finds 
that the issue of service connection for pituitary adenoma is 
inextricably intertwined with the issue of service connection 
for headaches due to undiagnosed illness.  See Parker v 
Brown, 7 Vet. App. 1116 (1994).  Consequently, the issues of 
direct service connection for pituitary adenoma as well as 
the issues of entitlement to service connection for a skin 
disorder, fatigue and headaches due to undiagnosed illness, 
will be addressed further in the REMAND appended to the end 
of this decision.

Finally, it is noted that the RO by rating decision of March 
1993, denied service connection on a direct basis for a skin 
disorder of the neck and chest, diagnosed as tinea 
versicolor.  The veteran was afforded written notice of this 
decision in April 1993, but did not appeal.  Therefore, that 
decision is final.  As the veteran has not indicated an 
intent to reopen his claim for direct service connection for 
a skin disorder, the Board will only address the veteran's 
current claim for service connection for a skin rash due to 
undiagnosed illness.



FINDINGS OF FACT

1.  A psychiatric disorder is not shown in service, and the 
current diagnosis of depressive disorder is not an 
undiagnosed illness which may be attributed to the veteran's 
service in the Persian Gulf.

2.  The veteran has not been shown by competent medical 
evidence to suffer from memory loss and/or tunnel vision 
which can be related to his period of service, nor has he 
been shown by competent medical evidence to suffer form any 
undiagnosed illness manifested by either memory loss or 
tunnel vision attributable to his service in the Persian 
Gulf.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's period of active service, nor may 
the diagnosis of depressive disorder be presumed to be 
related to his service in the Persian Gulf.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.317 (1998).

2.  The appellant has not submitted evidence of well grounded 
claims for service connection for memory loss and tunnel 
vision due to undiagnosed illness.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1118, 1131, 1137, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.307, 3.309, 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims, except 
the claims for memory loss and tunnel vision, are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented claims which are plausible.  It is also 
found that all relevant facts have been properly developed.  
The record is devoid of any indication that there are other 
records available which should be obtained.  Therefore, no 
further development is required in order to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

The regulation pursuant to which the appellant seeks service- 
connected disability compensation due to an undiagnosed 
illness, in its entirety, is as follows:

Compensation for certain disabilities due to 
undiagnosed illnesses. (a)(1) Except as provided in 
paragraph (c) of this section, VA shall pay 
compensation in accordance with chapter 11 of title 
38, United States Code, to a Persian Gulf veteran 
who exhibits objective indications of chronic 
disability resulting from an illness or combination 
of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of 
this section, provided that such disability: (i) 
became manifest either during active military, 
naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than two 
years after the date on which the veteran last 
performed active military, naval, or air service in 
the Southwest Asia theater of operations during the 
Persian Gulf War; and (ii) by history, physical 
examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.

(2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, 
non-medical indicators that are capable of 
independent verification.

(3)  For purposes of this section, disabilities 
that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6- month period 
will be considered chronic.  The 6- month period of 
chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that 
the signs or symptoms of the disability first 
became manifest.

(4) A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from part 
4 of this chapter for a disease or injury in which 
the functions affected, anatomical localization, or 
symptomatology are similar.

(5) A disability referred to in this section shall 
be considered service connected for purposes of all 
laws of the United States. (b) For the purposes of 
paragraph (a)(1) of this section, signs or symptoms 
which may be manifestations of undiagnosed illness 
include, but are not limited to:  (1) fatigue (2) 
signs or symptoms involving skin (3) headache (4) 
muscle pain (5) joint pain (6) neurologic signs or 
symptoms (7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the respiratory 
system (upper or lower) (9) sleep disturbances (10) 
gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal 
weight loss (13) menstrual disorders.

(c) Compensation shall not be paid under this 
section:  (1) if there is affirmative evidence that 
an undiagnosed illness was not incurred during 
active military, naval, or air service in the 
Southwest Asia theater of operations during the 
Persian Gulf War; or (2) if there is affirmative 
evidence that an undiagnosed illness was caused by 
a supervening condition or event that occurred 
between the veteran's most recent departure from 
active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result 
of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.

(d) For purposes of this section: (1) The term 
"Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the 
Southwest Asia theater of operations during the 
Persian Gulf War. (2) the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, 
the Arabian Sea, the Red Sea, and the airspace 
above these locations.

38 C.F.R. § 3.317 (1998).


I.  Service connection for insomnia, and an acquired 
psychiatric disorder, claimed as depression, due to an 
undiagnosed illness

A.  Facts

The veteran had active service from September 1986 to 
December 1992.  The report of the veteran's April 1986 
enlistment examination for the United States Army shows that 
he was psychiatrically and neurologically evaluated as 
normal.  The report of the veteran's May 1992 separation 
examination shows that the veteran was psychiatrically and 
neurologically evaluated as normal. On the May 1992 report of 
medical history, the veteran indicated frequent trouble 
sleeping as well as depression or excessive worry.  

Due to impairment from residuals of a left knee injury, the 
veteran was evaluated by a medical board in August 1992 to 
determine whether he was medically fit for service.  The 
report of the medical evaluation board dated September 1992, 
contained a history and current diagnosis with regard to the 
veteran's left knee disability.  It was also noted that the 
veteran reported no other major health problems and requested 
separation from the service.  The veteran was neurologically 
evaluated as normal; mental status evaluation was also 
normal.  He was subsequently discharged from service in 
December 1992.

Thereafter, the veteran submitted a claim for VA disability 
benefits in December 1992.  He made no reference to insomnia, 
sleeping disturbances or feeling of depression.

VA general medical examination dated February 1993, revealed  
no complaints relative to insomnia, sleeping disturbance, or 
depression.

VA and private medical records dated in 1994 indicate that 
the veteran was diagnosed to have pituitary adenoma, 
confirmed by CT scan in January 1995.  In March 1995, the 
veteran was admitted to a VA medical center (VAMC) for 
transphenoidal adenectomy of an intracellular prolactinoma.  
These records contained no evidence of complaint or finding 
as to insomnia, depression or any other psychiatric disorder.

Report of VA general medical examination dated August 1995, 
noted complaint of fatigue and insomnia.  He claimed to be 
tired but just could not sleep.  He was currently working 
during the day as a shoe salesman.  He stated that if he sat 
down during the day he would doze off.  VA neurological 
examination of September 1995 found the veteran to be 
neurologically normal.

The veteran was also afforded a VA mental disorders 
examination in August 1995.  The veteran gave a history of 
being seen by psychiatrists at Fort Campbell on two occasions 
after his return from Saudi Arabia in 1991 due to "problems 
adjusting to being around my family."  He reported initial 
insomnia.  The diagnosis pending results of psychological 
testing for memory impairment, was;  dementia mild, due to 
brain tumor.  

Psychological testing performed in October 1995 revealed 
dysthymic mood and restricted affect.  The veteran endorsed a 
number of symptoms that were considered indicative of mood 
disturbance, including:  severe loss of appetite (of one year 
duration), nightly sleep disturbance (of 3 year duration), 
concentration problems, anhedonia, frequent crying spells, 
guilt, hopelessness for the future, increased worry, and 
decreased interest in sex.  He also endorsed several symptoms 
indicative of PTSD.  He also had several ongoing stressors, 
including significant marital problems since his discharge 
from the service.  He was administrated specific tests in 
order to quantify the veteran's current depressive 
symptomatology; his responses were indicative of moderate-
severe depressive symptomatology.

The diagnosis, pending further testing was: depressive 
disorder not otherwise specified, rule out personality change 
due to traumatic brain injury, rule out post traumatic stress 
disorder (PTSD).  Thus, the final diagnosis was deferred 
pending still further testing.

In November 1995, following psychological testing which ruled 
out PTSD, the VA psychiatric examiner finally provided a 
final diagnosis in an addendum to his original VA examination 
report.  The diagnoses were:  1) depressive disorder, not 
otherwise specified; and 2) personality change due to 
traumatic brain injury.

B.  Analysis

Initially, a review of the legislative history suggests that 
a veteran seeking compensation under 38 C.F.R. § 3.317 (1997) 
is required to show some objective indication of the presence 
of a chronic disability attributable to an undiagnosed 
illness prior to the award of service connection. See Fed 
Reg., Vol. 60, No. 23, pp. 6662-6663 (Feb. 3, 1995).  There 
must be some objective evidence that indicates that the 
veteran is not well.  This evidence can include medical 
findings or other non-medical indications which can be 
independently observed or verified (including through lay 
statements), such as time lost from work, evidence that a 
veteran has sought treatment for his or her symptoms, 
evidence indicating changes in a veteran's appearance, 
physical abilities, and mental or emotional attitude, etc. 
See Fed Reg., at 6663, supra.

Having reviewed the record, the Board is of the opinion that 
service connection is not warranted for an acquired 
psychiatric disorder, which has been diagnosed as depression.  
Specifically, the service medical records are negative for 
treatment, complaints, or diagnoses of a psychiatric 
disorder, and the veteran was psychiatrically evaluated as 
normal at the time of discharge.  Therefore, there is no 
indication that service connection is justified on a direct 
basis under the provisions of 38 C.F.R. § 3.303 (1998).

The VA psychological and psychiatric examination reports 
indicate that the veteran's symptomatology of depressed mood 
and sleep disturbance have been attributed to depressive 
disorder, not otherwise specified.  As a clinical explanation 
has been medically provided for the veteran's depression and 
insomnia, these are not manifestations  of "undiagnosed" 
illness.  Therefore, it is found that service connection is 
not justified for depression, and insomnia pursuant to 38 
C.F.R. § 3.317 (1998).  Accordingly, the veteran's claim for 
service connection is denied.

II.  Service connection for memory loss and tunnel vision due 
to undiagnosed illness

The threshold question to be answered is whether the 
appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claim 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

The appellant specifically seeks service-connected disability 
compensation for memory loss and tunnel vision due to 
undiagnosed illnesses under 38 C.F.R. § 3.317 (1998), which 
has been set out, in its entirety, earlier in this decision.  
However, initially, in order to establish service connection, 
the following three elements must be satisfied:  1) the 
existence of a current disability; 2) the existence of a 
disease or injury in service, and 3) a relationship or nexus 
between the current disability and a disease contracted or an 
injury sustained in service.  Caluza v. Brown, 7 Vet. App. 
498 (995); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

With regard to these two claims, the veteran's service 
medical records make no mention of any complaints, findings, 
or treatment for either memory loss or tunnel vision.  Nor, 
has he alleged that he suffered with either in service.  In 
addition, despite the veteran's post-service complaints of 
forgetfulness, extensive psychological testing resulted in 
negative findings of any current memory impairment.  Thus, 
the veteran has failed to present competent evidence of 
current disability, either attributable to diagnosed or 
undiagnosed illness.  

As to tunnel vision, the veteran only recently alleged that 
he had suffered this problem; and even then, he testified 
that he no longer suffers with this disorder since he 
underwent surgery for his brain tumor.  Recent VA eye 
examinations have found no tunnel vision impairment.  Thus, 
there is no competent evidence of any current disability 
attributable to either diagnosed or undiagnosed illness.  

Therefore, the Board finds that the veteran has failed to 
present well-grounded claims for memory loss and tunnel 
vision due to undiagnosed illness.  Consequently, the claims 
must be denied.


ORDER

Service connection is denied for insomnia and depression due 
to undiagnosed illness, is denied.
Service connection is denied for memory loss and tunnel 
vision due to undiagnosed illness, is denied.



REMAND

The veteran has alleged that he suffers from fatigue and a 
headache condition due to an undiagnosed illness the result 
of service in the Persian Gulf.  After careful review of the 
medical evidence of record, the Board notes that no 
definitive diagnosis has been made as to either disorder; nor 
has a medical finding been made that a diagnosis can not be 
made.  Thus, the Board believes that additional examination 
would be helpful.

The veteran has also alleged that at least some of his 
headaches and additional symptomatology is attributable to a 
pituitary adenoma that was first diagnosed in 1994.  He has 
also alleged that his pituitary adenoma first manifested in 
service or shortly after service.  In the alternative, it has 
been alleged that the tumor may have been caused by an injury 
sustained in service.  The veteran has submitted evidence 
that various symptomatology may be attributed to the 
pituitary adenoma, to include headaches, tunnel vision, 
weight gain, nausea, temporary memory loss, and impotence.  
He has also requested that the VA obtain a medical opinion as 
to the probable etiology of his pituitary adenoma.

Thus, the Board has concluded that the veteran should be 
afforded a comprehensive medical examination in order to 
determine whether his objective symptoms and subjective 
complaints, which include headaches, and fatigue, may be 
attributed to his pituitary adenoma, an undiagnosed illness, 
or some other clinical explanation.  In addition, the Board 
believes that a medical opinion should be obtained as to the 
etiology of the veteran's pituitary adenoma.

In addition, the veteran has alleged that he has a "rash" 
on his neck and chest due to an undiagnosed illness as a 
result of his service in the Persian Gulf.  The veteran's 
service medical records are negative for a skin disorder.  
However, since his discharge from service the "rash" has 
been noted and variously diagnosed by several different VA 
medical professionals.  

During a February 1993 VA general medical examination it was 
noted that the veteran complained of a rash since he was in 
Saudi.  He had a hyperpigmented rash noted on his neck and 
chest.  The diagnosis was: probable tinea versicolor, neck 
and chest.

A special Persian Gulf dermatology consultation dated in 
September 1994 diagnosed the veteran's "rash" of the neck 
and chest to be "acanthosis nigricans most evidence under 
the breast, mid-chest and neck area.  This goes along with 
some obesity."

A VA skin examination dated August 1995 noted complaint of a 
rash around the neck for the past four years.  He was found 
to have "atopic dermatitis which at this time is not that 
active but shows hyperpigmentation and scaling and thickening 
of his neck."  

A VA skin examination dated June 1997 noted a five year 
history of a rash on the neck and chest aggravated by heat, 
exercise or sweating.  The examiner noted "[I]t is mainly 
postinflammatory changes today, but because of the 
distribution on the neck and mid chest, one thinks of 
seborrheic dermatitis."  

In light of the various somewhat confusing diagnoses, the 
Board believes that additional examination would be helpful.  

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).


Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran at 
his latest address of record in order to 
request information regarding the dates 
and  location of medical treatment, by VA 
or private sources, since August 1995.  
Utilizing the information provided by the 
veteran, the RO should contact all named 
caregivers and facilities in order to 
request copies of treatment records for 
the veteran in the period of time since 
his August 1995 VA examination. 
All records obtained through these 
channels should then be associated with 
the claims folder.

2.  The RO should schedule the veteran 
for a VA examination for his claimed 
pituitary adenoma as well as disability 
manifested by skin rash, headaches and 
fatigue, claimed as secondary to Persian 
Gulf War service.  The RO should also 
inform the veteran of the consequences of 
failing to report for the scheduled 
examination.  It is very important that 
the examiner(s) be afforded an 
opportunity to review the veteran's 
claims file prior to the examination.  
The examiner(s) are requested to provide 
the following opinions:

a.  What is the likelihood that the 
veteran's pituitary adenoma first 
manifested in service or within 12 months 
of his discharge from service (December 
1992).  What signs or symptoms, if any, 
of the pituitary adenoma were present in 
service or within 12 months of his 
discharge?  

b.  What current signs or symptoms, if 
any, are attributable to the pituitary 
adenoma?

c.  Are there any clinical objective 
evidence of the veteran's alleged skin 
rash, headaches and fatigue.  If such 
objective evidence is present, the 
examiner(s) should provide a description 
of the evidence or indications.  
Furthermore, for each, the examiner(s) 
should provide an opinion as to whether 
the symptom is attributable to a 
"known" clinical diagnosis, in light of 
the medical history and examination 
findings.  If so, the examiner should 
identify the diagnosed disorder, explain 
the basis for the diagnosis, and render 
an opinion as to the etiological basis of 
the diagnosed disorder and its date of 
onset.  

d.  With regard to the claimed skin rash, 
the examiner should specifically address 
the prior diagnoses of record. 

All necessary tests and studies should be 
performed and the findings then reported 
in detail.  If specialist examinations 
are appropriate to rule out known 
diagnoses, such examinations should be 
scheduled.  VBA circular 20-92-29 (July 
2, 1997).  The claims folder, a copy of 
38 C.F.R. § 3.317, and a copy of this 
REMAND shall be made available to the 
examiner(s) prior to the examination(s).

2.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

3.  Upon completion of the foregoing, the 
RO should review the veteran's claims, in 
order to determine whether they may now 
be allowed.  If the decision remains 
adverse, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case, along 
with a reasonable period of time to 
respond thereto.  The case should 
thereafter be returned to the Board for 
further review, as appropriate.

With regard to the issue of entitlement 
to service connection for pituitary 
adenoma, the RO should notify the veteran 
that, if this issue is not resolved to 
his satisfaction, he must file a timely 
and adequate substantive appeal, and 
notify him of the time limit within which 
he must do so in order to perfect an 
appeal of this issue to the Board.  See  
38 C.F.R. § 20.200, 20.202, and 20.302(b) 
(1998).  

4.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claims  on appeal.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals





